DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the prior art diagrams as figured (Fig. 1A, 1B, 1C) are not acceptable as the characters and lines of the drawings are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. See 37 CFR 1.84(l). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of Claim 11 indicating, “…the compression member rotates relative to the side wall to selectively change the distance between the side wall and the opposing side wall along the interior cavity.” must be shown or the features canceled from the claim(s).  No new matter should be entered.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim recites the limitation, “…a rotating compression member integrated within a side wall of the housing, oriented on an interior cavity of the housing, and facing an opposing side wall.” It is unclear how the rotating compression member faces an opposing side wall whilst simultaneously arranged within a cavity of the housing. The locking barrel pin (element 130), herein interpreted as a compression member, presents as a cylindrical shape that bisects the housing 110, and does not appear to face an opposing side wall. There is no disclosure of the rotating compression member facing an opposing side wall, it passes through the side wall. 
The claim also recites the limitation, “…wherein the compression member rotates relative to the side wall to selectively change the distance between the side wall and the opposing side wall along the interior cavity.” It is not disclosed that the side walls of the trailer receiver housing 110 would change their relative location without modification of the housing geometry (i.e. the side walls move). The compression member, interpreted as element 130, appears to only change the wall distance between a slotted tow hitch and an internal wall of the receiver housing, the side walls are not moved relative to each other. While the claim language appears in the specification, the detailed embodiments described do not show these features. It is noted that the appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). (See MPEP 2163.03 V.) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites the limitation of the rotating compression member facing an opposing side wall. It is clear from the figures and the specification that the rotating compression member is element 130, the locking pin. The locking pin does not “face” the opposing side wall and as such it is unclear what is intended by the term “facing”. Additionally, as discussed above with In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 20070262563).
Claim 11;
Williams teaches a hollow, tubular housing (Fig. 1, Item 20) having an accessory aperture at one end (Fig. 10); a rotating compression member (Fig. 2, Item 40) ¶0035), and facing an opposing side wall (Fig. 5, Item 80 – ‘square nut’ as component of the hitch pin assembly 40 appears to feature a rectangular cross section that faces the side wall located at item 100); and wherein the compression member rotates (¶0011, Lines 9-10) relative to the side wall to selectively change the distance between the side wall and the opposing side wall along the interior cavity (¶0014, Fig. 3 & 5 – assembly 40 clamps ‘shank tube’ 30 against ‘receiver tube’ 20).
Claim 12; 
Williams teaches a bushing (Fig. 5, Item 76) at least partially encasing (Fig. 5 & 6) the rotating compression member.
Claim 13; 
Williams teaches a housing (Fig. 1, Item 20) that is integrated as part of a receiver hitch (Fig. 1, Items 20 & 30 – Housing receives member 30). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tambornino (US 8079612), and further in view of Williams (US 20070262563).
Claim 14;
Tambornino teaches a receiving member (Fig. 1, Item 20) defined by a plurality of sidewalls (Fig. 1& 2 - formed from the four sidewalls of tube 22 and the four segments 44a, 44b, 44c, and 44d of the lip 24) surrounding an opening (Fig. 2, Item 40) into which a towing accessory (hitch bar, not shown) may be inserted (Fig. 1 & 2; col. 4, lines 57-63 - a hitch bar (not shown) may be inserted into hitch bar receiving cavity 40); a pair of retaining apertures (Col. 4, lines. 15-16, Fig. 2, Item 38 - tube 22 includes a pair of apertures 38 defined on opposing sides) formed within opposing sidewalls of the receiving member into which a retaining pin (Fig. 2, Item 38 - holding pin, not shown) may be inserted (Fig. 1; col. 4, Ins. 10-13, Tube 22 includes pin aperture 38 which is adapted to receive a holding pin (pin not shown) which inserts through tube 22) so that when a towing accessory is inserted in the member, the retaining pin passes through the towing accessory to secure it within the receiving member (Fig. 1 & 2, Item 20, col. 4, Lines 10-16) a channel (Fig 2, Item 50) formed in one of the sidewalls (Fig. 2, Item 50, col. 4, lines 55-66 - bore 50 of the facing portion 46d); a barrel pin (Fig. 2, Item 52) 
Williams teaches a locking barrel pin (¶0037 & ¶0040, Fig. 2 & 5 Item 40, 52, 60) for securing receiver mounted accessories. 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from Tambornino with further modification from the teachings of Williams for the benefit of a locking pin that reduces vibration and can be secured without tools (Williams, ¶0007) 
Claim 15;
Tambornino teaches a receiving member according to claim 14 above. Tambornino does not disclose a locking barrel pin is at least partially encased within a compressible bushing.
Williams teaches a locking barrel pin is at least partially encased within a compressible bushing (¶0038, Fig. 5, Item 76 – ‘resilient member’ enclosing part of the pin 42, where the hitch in assembly 40 is capable of functioning within any aperture or bore of a trailer hitch assembly).
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from Tambornino with further modification as taught by Williams for the benefit of a trailer receiving member that improves trailer hitch tolerances and reduces wear. (Williams, ¶0044) 
Claim 16;
Tambornino teaches the retaining pin (Fig. 2, Item 38 - holding pin, not shown) is inserted into the retaining apertures, the retaining pin is oriented parallel (Fig. 15 – cavities for receiving retaining pin and barrel pin are substantially parallel) to the locking barrel pin.
Williams teaches a locking barrel pin (¶0037 & ¶0040, Fig. 2 & 5 Item 40, 52, 60) for securing receiver mounted accessories. 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from Tambornino with further modification from the teachings of Williams for the benefit of a locking pin that reduces vibration and can be secured without tools (Williams, ¶0007) 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Prior art of merit does not reasonably meet the limitations of a tubular housing with wall section structure, and further comprising a locking barrel pin featuring at least one compressible bushing lining. 
“…a receiving aperture at one end, a pair of opposing, transverse side wall sections and a pair of opposing top and bottom wall sections; a locking barrel pin port formed within one of  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trailer hitch receivers of interest are cited on the attached PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH ILAN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        /M.A.H./Examiner, Art Unit 3611